Dear Judge Murray:
Reference is made to your recent request, on behalf of the Central Louisiana Juvenile Detention Facility Authority (the "Authority"), for an opinion of this office concerning the use of the court cost funds which have been and continue to be collected by the Authority, in accordance with the Authority's statutory authority (LSA-R.S. 15:1105 through15:1105.7), for its operations.
The undersigned has had the opportunity to discuss this matter with you, and it is our understanding that the Authority has never used any of its funds to directly pay for bed space for pre-adjudicated juveniles. Rather, the costs associated with housing these juveniles have, thus far, been funded by the parishes within the territory of the Authority. It is our further understanding that since some of the parishes within the territory of the authority are located on or near Louisiana's borders with other states, the Authority would also like to consider housing some of its preadjudicated juveniles in appropriate facilities in those other states.
Out of an abundance of caution, the Authority seeks our opinion as follows:
  "We would like an opinion of R.S. 15:1105 —  15:1105.7 regarding the use of the fees collected through the criminal court costs, specifically R.S.,  15:1105.4. Our question is two-fold:
    (1) Can the money collected through these court costs be used to rent bed space in juvenile facilities throughout Louisiana?
    (2) Can these fees be used to rent bed space in facilities located out of state?"
We have examined LSA-R.S. 15:1105 through 15:1105.7, which provisions of law created the Authority and provide its mandate, and find certain specific provisions thereof pertinent to your request.
We note, with regard to the funding of the Authority, that LSA-R.S.15:1105.6 provides for funding of the Authority through the imposition of criminal court costs, and that 15:1105.7 provides for the funding of authority through the imposition of juvenile court costs.
Also pertinent to your request is LSA-R.S. 15:1105.2, which provides that the purpose of the Authority's commission:
  "shall be to assist and afford opportunities to preadjudicatory and postadjudicatory children who enter the juvenile justice system to become productive law-abiding citizens through the establishment of rehabilitative programs and the provision of physical facilities and related services . . .". (Emphasis added).
Most pertinently, LSA-R.S. 15:1105.4(A) provides as follows:
  "The board may purchase or otherwise acquire, construct, reconstruct, rehabilitate, improve, repair, operate, lease, as lessor or lessee, manage, and administer or enter into contracts for the management, administration, and operation of a  juvenile detention facility or facilities, shelter care facility or facilities, or such other juvenile justice facilities as are useful, necessary, expedient, or convenient to carry out the plans and purposes of the commission and for the orderly conduct of its business "
Based upon the foregoing, it is the opinion of this office that LSA-R.S. 15:1105 through 1105.7, and particularly the above-cited provisions thereof, provide the Authority with the authority to utilize funds collected as court costs in accordance with LSA-R.S. 15:1105.6 and 1105.7 for the purpose of renting "useful, necessary, expedient, or convenient" bed space in juvenile facilities located within the state of Louisiana. Furthermore, we are unaware of any statutory provision which would prohibit the Authority from procuring bed space in appropriate out of state facilities, if such out of state facilities are "useful, necessary, expedient, or convenient" to the Authority in carrying out its plans and purposes.
We trust the foregoing to be of assistance. Please do not hesitate to contact us this office if we can be of assistance in other areas of the law.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI/JMZB/dam
Date Released:  June 4, 2003